Title: From John Quincy Adams to Charles Francis Adams, 18 February 1822
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son.
					Washington 18. February 1822
				
				I have received, and duly reflected upon your Letter of the 10th instt. and approve very cordially of the determination you have taken, of exerting yourself by diligence to acquire a respectable standing in your Class—From this day your term begins, and if you carry your Resolution into effect I shall not only never have any inducement  to repeat the proposal which I made you in my last Letter; of stepping down to the next Class, but shall no longer have even cause to lament that I permitted you so soon to enter—I shall wait with the greatest anxiety to learn, what both your standing and that of your brother will be upon the next half yearly lists—His habits of Industry are already so well formed, and he has so throughly witnessed their  good effects by the very great advance that he made in the last half year, that my expectations from him, are high and sanguine—They will be equally so of you, if upon the lists of next June, your name shall have emerged to a standing equal or near to that which he has attained—He has told me the whole secret of the cause by which this effect was produced—which was that he had not missed a single recitation throughout the term, and had no fine upon his quarter Bill—Take care to have it in your power at the end of every term to give me the same assurance, and I will ask no questions, about your standing.In one of your late Letters to your brother George, you have mentioned that you were partial to historical reading, and that you had been employing part of your vacation in reading a dull and tedious History of France—I would by no means wish you to restrain your inclination for Historical reading, any farther, than to guard you against suffering it to encroach upon your proper studies—Never neglect a recitation study, for any other reading whatsoever—Make this rule inflexible; and shew the firmness of your character, by your self controul in this particular—Give as much of your leisure to historical reading as you please; but give it such a direction that it will assist and facilitate your proper Collegiate Studies—Upon this principle I recommend it to you to read Rollin’s Ancient History, Gillies or Mitford’s History of Greece, the travels of Anacharsis, Ferguson’s History of the   Roman Republic and Gibbon’s History of the Decline and Fall of the Roman Empire—Next to these you may take, Russell’s History of Antient and Modern Europe—or Millot’s compendium of Antient and Modern History—Nor should you omit to make yourself well acquainted with the History of your own Country. For this purpose read Robertson’s History of America, the Abbe Raynal’s History of the European Establishments in the East and West-Indias, Burke’s History of the British Settlements in America, Marshall’s life of Washington, Hutchinson and Minot’s Histories of Massachusetts-Bay, Miss Hannah Adam’s History of New-England, Belknap’s History of New-Hampshire, and his biography; and Botta’s History of the War, of the American Revolution—When you have gone through this list; I can if you desire it name to you as many more Historians well deserving of your attention—These will occupy however as much of your time, as you will probably have at your disposal, while you remain at the University—The Antient History, and the Grecian and Roman History, are those which will be the most immediately useful to your proper studies—With the Greek and Roman History you cannot make yourself too familiarly acquainted; and after a perusal of the General Histories of those Nations, you will find no less instruction than entertainments in reading over more than once or twice the lives of Plutarch—At this time, and perhaps for years to come, your fondness for History will probably proceed more from the interest which you will take in the narrative, than from the moral or political conclusions which you will be enabled to draw from it. Am I mistaken in the supposition that in your historical reading hitherto, you have not paid much attention to the important incidents of time, and place? And that you have still less felt its attractions as a school of Ethics. Yet you may perhaps have heard or read that Geography, and Chronology, are the eyes of the Historic Muse; and it is even not unlikely that you are  acquainted with the definition of History—That it is, Philosophy, teaching by Example—I will however not yet ask you to meditate very deeply upon the Characters and Events which History will cause to pass in review before you—Store your mind well with the facts—Court an intimate acquaintance with great and illustrious characters—Listen well to what they say; observe attentively what they do—But to form clear and distinct ideas even of these, you must not neglect attention to the times and places of Events—Chronological tables and maps should always and frequently be resorted to in all historical reading—You can have no clear idea of History without a well settled  remembrance in your mind of the succession of time within which it happened, and a general recollection of the geography of the age and Country which from the scene of action—Among the Histories, of which I hope you will not fail to acquire a thorough and systematic knowledge, is that of the Bible—The greatest part of that venerable and precious book is Historical; and in that Book, is to be found the only knowledge extant of antient Chronology—I earnestly advise you to read it through many and many times—If you read it with attention you will never read it without profit—And as you may read it every time, with reference to some special object of enquiry; you can devote one reading to its Chronology; or the succession of its Historical Events, from the Creation of the world to the commencement of the Christian AEra. When you have acquired as exact a knowledge of this, as you can obtain from the Bible, you will afterwards easily be enabled to attach all the various AEras of profane History to it—Priestley’s Lectures upon History, with his biographical and Chronological Charts, and Bossuat’s Essay upon Universal History will aid you much in this investigation—Dufresnay’s Chronological Tables and Lavaisne’s Atlas, are good books to be occasionally consulted—I remain your ever affectionate father
				
					John Quincy Adams.
				
				
			